            Case 1:18-cr-00338-TJK Document 13 Filed 04/10/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                      :
                                                              :
                 v.                                           :        Criminal No.: 18-CR-338 (TJK)
                                                              :
JEFFERY CLARK                                                 :
                                                              :
                 Defendant.                                   :

                 JOINT MOTION TO CONTINUE STATUS
   HEARING AND FOR EXCLUSION OF TIME UNDER THE SPEEDY TRIAL ACT

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court to continue the currently-scheduled status

hearing set for April 11, 2019, to April 29, 2019, or any Friday thereafter;1 and pursuant to 18

U.S.C. § 3161, to exclude time under the Speedy trial Act from April 11, 2019, to the rescheduled

hearing date. Undersigned counsel has spoken with defense counsel and the defense joins in this

request. The parties request this continuance and the exclusion of time in order to continue to

pursue a disposition of this matter. The exclusion of time is warranted both in light of this Court’s

previous determination that this is a complex case, and because the ends of justice would be served

by a disposition of this matter which would avoid the need to dedicate public resources to conduct

a trial in this matter.

                                         PROCEDURAL HISTORY

        The defendant has been indicted on charges of Unlawful Possession of A Firearm by a

Person who is an Unlawful User of a Controlled Substance in violation of 18 U.S.C. § 922(g)(3),




1 Government counsel is beginning a trial on May 6, 2019, however, under the current schedule trial will not be
held on Fridays.
                                                         1
          Case 1:18-cr-00338-TJK Document 13 Filed 04/10/19 Page 2 of 4



and Possession of a Large Capacity Ammunition Feeding Device, in violation of 7 D.C. Code §

2506.01(b). On November 16, 2018, the defendant was arraigned and entered a plea of not guilty

before Magistrate Judge Michael G. Harvey. At that time, Judge Harvey also granted the

government’s motion to detain the defendant pending trial.

        The defendant first appeared before this Court on November 27, 2018. At that time, the

parties noted that they were engaged in plea negotiations, and that because of the large amount of

electronically stored information that the government seized in connection with this case,

discovery would be complex. In response to a joint motion of the parties, this Court agreed that it

was in the interest of justice to exclude time under the Speedy Trial Act until the next status date

of January 10, 2019. The parties appeared before this Court on January 10, 2019, and based on

continuing plea negotiations and ongoing discovery, this Court again granted the parties’ joint

motion to exclude time under the Speedy Trial Act until a February 7, 2019, status. Based on the

joint motion of the parties, this Court continued the status hearing to March 13, 2019, and excluded

time under the Speedy Trial Act.

        The parties last appeared before this Court on March 13, 2019. Based on the continuing

review of discovery and plea negotiations, the parties requested, and this Court granted, an

additional continuance to April 11, 2019, and an accompanying exclusion of time under the Speedy

Trial Act. The parties are continuing to explore a disposition in this matter, and can report that the

parties have taken some substantial steps that increase the likelihood of a disposition. Discovery

is also ongoing. Accordingly, the parties are requesting that this Court continue the current status

date.




                                                  2
          Case 1:18-cr-00338-TJK Document 13 Filed 04/10/19 Page 3 of 4



                                       REVELANT LEGAL AUTHORITY

       In relevant part, the Speedy trial Act states:

               In any case in which a plea of not guilty is entered, the trial of a
               defendant charged in an information or indictment with the
               commission of an offense shall commence within seventy days from
               the filing date (and the making public) of the information or
               indictment, or from the date the defendant has appeared before a
               judicial officer of the court in which such charge is pending,
               whichever date last occurs.

18 U.S.C. § 3161(c)(1).

       However, Section 3161(h)(7)(A) allows the court to exclude a period of delay from the

Speedy Trial Act calculation if the Court finds Athat the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.@ Section 3161(h)(7)(B)

sets forth the factors the court shall consider when determining whether to exclude time pursuant

to Section 3161(h)(7)(A). Where the court finds that the case is Aso unusual or so complex, due to

the nature of the prosecution or the existence of novel questions of fact or law, that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established,@ the court may exclude such time as necessary to serve the ends of

justice. See 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(ii). The Court has broad discretion to

grant an exclusion of time when, in its view, the case=s complexity requires that counsel have

additional time to prepare in order to ensure a fair trial. See United States v. Rojas-Contreras,

474 U.S. 231, 236 (1985) (AThe Act itself places broad discretion in the District Court to grant a

continuance when necessary to allow further preparation.@).

       The complexity of the instant case, and thus the corresponding complexity of plea

negotiations, further justifies the exclusion of time under Section 3161(h)(7)(A). See also, United


                                                  3
          Case 1:18-cr-00338-TJK Document 13 Filed 04/10/19 Page 4 of 4



States v. Zaitar, 858 F. Supp. 2d 103, 109 n.7 (D.D.C. 2012) (“In current federal practice, plea

negotiations play a vital role. [There is] no reason why an ‘ends of justice’ continuance may not

be granted in appropriate circumstances to permit plea negotiations to continue” (quoting United

States v. Fields, 39 F.3d 439, 445 (3d Cir.1994)).

                                             CONCLUSION

       Wherefore, in accordance with 18 U.S.C. § 3161(h)(7)(A), the parties respectfully request

that the Court exclude the time under the Speedy Trial Act from April 11, 2019, to the rescheduled

hearing date, to be set on April 29, 2019, or as soon as practicable thereafter.



                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 472845

                                                      By:_____/s/_____________________
                                                      John Cummings
                                                      DC Bar No. 986573
                                                      Assistant United States Attorneys
                                                      National Security Section
                                                      United States Attorney’s Office
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7271
                                                      john.cummings@usdoj.gov




                                                  4
